ACCEPTED
                                                                                                     14-15-00417-CV
                                                                                     FOURTEENTH COURT OF APPEALS
                                                                                                  HOUSTON, TEXAS
                                                                                               11/25/2015 1:33:05 PM
                                                                                               CHRISTOPHER PRINE
                                                                                                              CLERK

                                                 No. 14-15-00417-CV


                             IN THE FOURTEENTH COURT OF APPEALS     FILED IN
                                                              14th COURT OF APPEALS
                                       at HOUSTON, TEXAS         HOUSTON, TEXAS
                                                               11/25/2015 1:33:05 PM
                                                               CHRISTOPHER A. PRINE
                              JENNIFER MITCHELL and TCSM, LLC,          Clerk
                                                     Appellants

                                                         v.


                             TURBINE RESOURCES UNLIMITED, INC.
                                          Appellee


                     On appeal from the 61st District Court, Harris County, Texas,
                                       Cause No. 2004-41286



          APPELLEE’S FIRST MOTION FOR EXTENSION OF TIME




          Appellee, Turbine Resources Unlimited, Inc., files this First Motion for Extension

 of Time. In support thereof, Appellee would show the following:

 1.       This motion is time-sensitive. Appellees’ Brief is due today, November

 25, 2015. Appellee recently retained the undersigned counsel to handle

 these matters on this appeal.                        This is a consolidated appeal from (1) an

 interlocutory appeal filed on May 4, 2015, and (2) an appeal from a final order, filed on

 July 2, 2015. This Court consolidated both appeals under Cause No. 14-15-00417-CV.




{372001-00002 SNR 11/24/2015 01016454.DOCX 1 }       Page 1 of 3
 2.       Appellee has ordered supplements to the Clerk’s Record which will require

 approximately 30 days considering the holiday season.

 3.       Appellee requests a 45 day extension to file their brief.

 4.       This is Appellee’s first request for an extension of time.

 5.       Appellee submits this motion not for the purposes of delay, but so that justice

 may be done.

 6.       Appellants appeal concerns an order obtained by the Receiver. The second appealed

 order denied appellant’s motion to modify the turnover order and claims that the Master’s

 Reports are void. Riecke Baumann, Receiver and Master, is named as a party with an

 interest in the outcome, but not as an appellee. Movant asks that the extension include

 Receiver and Master, as neither Appellee nor Riecke Baumann has determined whether he

 is an appellee and what his rights and duties are in this appeal.


                                                  Prayer

         WHEREFORE, Appellee requests that all interested parties are granted a 45- day

 extension to file their briefs; Appellee also prays for all other relief at law or in equity

 to which the Court deems they may be justly entitled.

                                                          Respectfully submitted,

                                                          HOOVER SLOVACEK LLP

                                                          /s/ Brendetta A. Scott
                                                          Brendetta A. Scott




{372001-00002 SNR 11/24/2015 01016454.DOCX 1 }   Page 2 of 3
                                                              State Bar No. 24012219
                                                              scott@hooverslovacek.com
                                                              5051Westheimer, Suite 1200
                                                              Houston, Texas 77056


                                       CERTIFICATE OF CONFERENCE

       I certify that I contacted Appellant’s Counsel on November 24, 2015 to determine whether
counsel is opposed to this motion. The parties were not able to reach an agreement.

                                                      /s/ Brendetta A. Scott
                                                      Brendetta A. Scott


                                       CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the M o t i o n t o E x t e n d w a s served on
 November 25, 2015 by electronic notification upon all counsel of record.


  W. Joel Bryant                          Alan Cervenka                        Famose Garner
  joel@bryantlaw.net                      cervenka2001@aol.com                 10101 Southwest Fwy, Ste. 400
  T. Kyle Bryant                          Attorney for Tom George and          Houston, Texas 77074
  kyle@bryantlaw.net                      International A, Inc.                famosegarner@gmail.com
  Counsel for Jennifer Mitchell
  and TCSM, LLC.                          John Michael                         Owen Sonik
                                          Vinson & Elkins                      Perdue Brandon Fielder Collins
                                          1001 Fannin St., Ste. 2500           & Mott, LLP
                                          Houston, Texas 77002                 1235 North Loop West, Ste, 600
                                          (713) 615 - 5231 (f)                 Houston, Texas 77008
                                          jmichael@velaw.com                   (713) 862 - 1429 (f)
                                                                               osonik@pbfcm.com



                                                      /s/ Brendetta A. Scott
                                                      Brendetta A. Scott




{372001-00002 SNR 11/24/2015 01016454.DOCX 1 }      Page 3 of 3